NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

McKENZIE DANIELS,                               No.    17-56773

                Plaintiff-Appellant,            D.C. No. 2:14-cv-06731-JFW-PJW

 v.
                                                MEMORANDUM*
MEGAN J. BRENNAN, Postmaster U.S.
Postal Service,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      McKenzie Daniels appeals pro se from the district court’s summary

judgment in his action alleging claims for age discrimination in violation of the

Age Discrimination in Employment Act (“ADEA”) and breach of contract. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Tritz v. U.S. Postal

Serv., 721 F.3d 1133, 1136 (9th Cir. 2013) (subject matter jurisdiction); Vasquez v.

County of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004) (summary judgment).

We may affirm on any ground supported by the record. Tritz, 721 F.3d at 1136.

We affirm.

      The district court properly granted summary judgment on Daniels’s age

discrimination claim because Daniels failed to raise a genuine dispute of material

fact as to whether he was not rehired because of his age, and whether the

legitimate, non-discriminatory reason for defendant’s actions was pretextual. See

Whitman v. Mineta, 541 F.3d 929, 932 (9th Cir. 2008) (explaining prima facie

elements for age discrimination); see also Shelley v. Geren, 666 F.3d 599, 607,

609-10 (9th Cir. 2012) (explaining that McDonnell Douglas framework applies to

ADEA claims on summary judgment and explaining how a plaintiff can prove

pretext).

      The district court incorrectly concluded that it lacked subject matter

jurisdiction over Daniels’s breach of contract claim. See Tritz, 721 F.3d at 1138-

39 (explaining that district courts have jurisdiction over contract claims against the

U.S. Postal Service, regardless of the amount in controversy). However, summary

judgment was proper because Daniels failed to raise a genuine dispute of material

fact as to whether defendant breached any settlement agreements. See id. at 1140
(affirming dismissal of breach of contract claims based on breach of settlement

agreements on alternate ground that plaintiff’s pro se complaint failed to state a

claim that would entitle her to relief). Contrary to Daniels’s contention, the

settlement agreements do not show that he was promised a job as a mail handler.

      AFFIRMED.